Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146478(109)                                                                                             Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                   SC: 146478
  v                                                                COA: 307758
                                                                   St. Clair CC: 06-001700-FC
  RAYMOND CURTIS CARP,
             Defendant-Appellant.
  ____________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 146819
  v                                                                COA: 314080
                                                                   Wayne CC: 94-002089-01-FC
  CORTEZ ROLAND DAVIS,
             Defendant-Appellant.
  ____________________________________/

         On order of the Chief Justice, the motion of the Ad Hoc Committee Comprised of
  Former Officials of the Michigan Department of Corrections, Correctional, Penological,
  Public Safety and Mental Health Organizations Together with Individual Experts for
  leave to file an amicus curiae brief is GRANTED. The amicus brief submitted on
  February 20, 2014, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               March 3, 2014
                                                                              Clerk